Numerex Corp. Contact: Alan Catherall 770 485-2527 Investor Relations Contact: Seth Potter 646 277-1230 Exhibit 99.1 Press Release For Immediate Release Numerex Reports Third Quarter 2010 Financial Results Company Records Year over Year M2M Revenue Growth of 34% and M2M Subscription Growth of 31% Reports Net Earnings of $657,000 and $1.8 Million in Adjusted EBITDA ATLANTA, GA October 28, 2010—Numerex Corp (NASDAQ:NMRX),a leading provider of business services, technology, and products for the worldwide machine-to-machine (M2M) market, today announced financial results for its third quarter ended September 30, 2010. “We are pleased with our significantly improved year-over-year comparative financial performance in both the third quarter and year-to-date,” stated Stratton Nicolaides, chairperson and CEO of Numerex. “Our increased profitability comes at a time of our record investment in new M2M technology and business development, which is particularly encouraging.” Key metrics for the third quarter and year-to-date 2010 include: Three Months Ended Nine Months Ended September 30 September 30 Increase Increase M2M Revenues ($ millions) 34
